Citation Nr: 9916571	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for metatarsalgia 
of the left foot with plantar calluses, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for metatarsalgia 
of the right foot with plantar calluses, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a temporary total evaluation beyond 
November 30, 1996 pursuant to 38 C.F.R. § 4.30 based on 
convalescence following surgery for service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April and 
May 1997, of the Department of Veterans Affairs (VA), Los 
Angeles, California, Regional Office (RO).  


REMAND

Review of the record reveals that in his substantive appeal, 
dated in March 1998, the veteran requested a hearing before 
the Board at the local VA office.  In a June 1998 letter, the 
RO offered the veteran an opportunity to withdraw his request 
for a hearing before a member of the Board at the RO and 
instead, attend a video conference hearing at the RO.  The 
veteran did not respond to this letter.  In a March 1999 
statement, the veteran's representative indicated that he and 
the veteran deferred all comments and arguments in favor of a 
personal hearing with a member of the traveling section of 
the Board.  In a May 1999 letter, the RO informed the veteran 
that he was scheduled for a video conference with a member of 
the Board on June 10, 1999.  The RO informed the veteran that 
he was not required to accept this form of hearing, but if he 
did, he must give up his right under 38 C.F.R. § 20.700 to an 
"in person" Board hearing.  The RO stated that if the 
veteran wanted to accept this hearing, he must notify the RO 
by signing and returning the attached Video Hearing Form.  
Review of the record reveals that the veteran did not sign 
and return the Video Hearing Form.  The veteran did not 
report to the video conference hearing scheduled on June 10, 
1999.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if a 
veteran expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (1998).  There is no indication in the record that 
the veteran was afforded a hearing before a member of the 
Board or that the veteran withdrew his request for such a 
hearing subsequent to the March 1998 statement.  There is no 
indication in the claims folder that the veteran accepted a 
video conference hearing in lieu of a hearing before a member 
of the Board at the RO.  

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a hearing before a Member of the Board 
at the RO.  The veteran should be asked 
to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


